        Case 1:21-cv-00052-3JP Document 299                Filed 04/30/21         Page 1 of 1




                                                     U.S. Department of Justice

                                                     Civil Division


                                                     International Trade Field Office   Phone 212-264-9230
                                                     Commercial Litigation Branch       FAX 212-264-1916
                                                     26 Federal Plaza Room 346
                                                     New York, New York 10278-0140


                                                                        April 30, 2021
The Honorable Mark A. Barnett, Chief Judge
The Honorable Claire R. Kelly, Judge
The Honorable Jennifer Choe-Groves, Judge
U.S. Court of International Trade
One Federal Plaza
New York, NY 10278-0001

       Re:     In re Section 301 Cases, Court No. 21-00052

Dear Panel:

        During the April 26, 2021 status conference, the Panel asked defendants whether we
consent to the filing of certain amended complaints filed in Section 301 cases prior to our Master
Answer on March 12, 2021. Following the status conference, the Court provided defendants
with a list of cases wherein plaintiffs filed amended complaints between October 1, 2020 and
February 5, 2021. The Government appreciates the Panel’s raising of this issue and, after
review, does not object to the filing of amended complaints for the cases identified in the list.

        In addition, the Court asked plaintiffs whether defendants should be asked to file an
amended answer in response to complaints or amended complaints that were filed after the
Master Answer. Plaintiffs Steering Committee filed a letter today, indicating that they have no
objections to having defendants forego filing an answer to the later filed complaints and
amended complaints. After conferring, the Steering Committee suggested that the Government
submit its views by separate letter, rather than including them in the Steering Committee’s letter.

         We agree that the Master Answer should be deemed to respond to post-answer amended
complaints filed prior to today’s date. Going forward, however, any plaintiff seeking to amend
its complaint more than 21 days after filing its original complaint should first seek our consent,
or file a motion to which we can respond, as required by Rule 15(a). We will not consent to
amendments sought outside of this 21-day window without being afforded an opportunity to
review the proposed amended complaint.
                                                       Respectfully submitted,

                                                     /s/ Jamie L. Shookman
                                                     Jamie L. Shookman
